Exhibit 10.50

 


Cameron Graphic [graphic-cam.jpg]


 
INDEMNIFICATION AND WAIVER AGREEMENT
 


 
THIS INDEMNIFICATION AND WAIVER AGREEMENT (the “Agreement”) is effective as of
August 13, 2007, by and among Cameron International Corporation, a Delaware
corporation (the “Company”), and __________________ (the “Indemnitee”). This
Agreement supersedes any prior agreement between you and the Company regarding
the subject matter hereof.
 
WHEREAS, the Indemnitee is serving the Company in a “Corporate Capacity,” as
defined herein;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify persons serving it in a Corporate Capacity to
the fullest extent permitted by applicable law so that they will serve or
continue to serve in such status free from undue concern that they will not be
so indemnified;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to waive potential and actual conflicts of interest, and any claims based
thereon, that may arise as a result of persons serving in a Corporate Capacity
so that they will serve or continue to serve in such status free from undue
concern over such actual or potential conflicts or claims;
 
WHEREAS, the Indemnitee is willing to serve and continue to serve the Company in
a Corporate Capacity on the condition that he be so indemnified and such
conflicts and claims be waived; and
 
WHEREAS, to the extent permitted by law, this Agreement is a supplement to and
in furtherance of the provisions of the Amended and Restated Certificate of
Incorporation of the Company (the “Certificate”) and the provisions of the
Bylaws of the Company (the “Bylaws”) or resolutions adopted pursuant thereto,
and shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of the Indemnitee thereunder;
 
NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:
 
Section 1. Services by the Indemnitee.  The Indemnitee agrees to continue to
serve the Company in a Corporate Capacity.  Notwithstanding the foregoing, the
Indemnitee may at any time and for any reason resign from any such position.
 

 
 

--------------------------------------------------------------------------------

 



 
Section 2. Indemnification and Waiver - General.  The Company shall indemnify,
and advance Expenses (as hereinafter defined) to, the Indemnitee, and does
hereby waive potential and actual conflicts of interest and any claims based
thereon that may arise as a result of Indemnitee serving in a Corporate
Capacity, (i) as provided in this Agreement and (ii) to the fullest extent
permitted by applicable law in effect on the date hereof and to such greater
extent as applicable law may thereafter from time to time permit.  The rights of
the Indemnitee provided under the preceding sentence shall include, but shall
not be limited to, the rights set forth in the other Sections of this Agreement.
 
Section 3. Advancement of Expenses.  The Company shall advance all reasonable
Expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding (as hereinafter defined), within 10 days after the receipt by the
Company of a statement or statements from the Indemnitee requesting such advance
or advances from time to time, whether prior to or after the final disposition
of such Proceeding.  Such statement or statements shall reasonably evidence the
Expenses incurred by or on behalf of the Indemnitee.  The Indemnitee hereby
expressly undertakes to repay such amounts advanced only if, and to the extent
that, it shall ultimately be determined by a final, non-appealable adjudication
or arbitration decision that the Indemnitee is not entitled to be indemnified
against such Expenses.  All amounts advanced to the Indemnitee by the Company
pursuant to this Section 3 shall be without interest.  The Company shall make
all advances pursuant to this Section 3 without regard to the financial ability
of the Indemnitee to make repayment, without bond or other security and without
regard to the prospect of whether the Indemnitee may ultimately be found to be
entitled to indemnification under the provisions of this Agreement.  Any
required reimbursement of Expenses by the Indemnitee shall be made by the
Indemnitee to the Company within 10 days following the entry of the final,
non-appealable adjudication or arbitration decision pursuant to which it is
determined that the Indemnitee is not entitled to be indemnified against such
Expenses.
 
Section 4. Proceedings Other Than Proceedings by or in the Right of the
Company.  The Indemnitee shall be entitled to the rights of indemnification
provided in this Section 4 if, by reason of his Corporate Capacity, he is, or is
threatened to be made, a party to or participant in any threatened, pending or
completed Proceeding, other than a Proceeding by or in the right of the
Company.  Pursuant to this Section 4, the Company shall indemnify the Indemnitee
against Expenses, judgments, penalties, fines and amounts paid in settlement (as
and to the extent permitted hereunder) actually and reasonably incurred by him
or on his behalf in connection with such Proceeding or any claim, issue or
matter therein, if he acted in good faith and in a manner he reasonably believed
to be in or not opposed to the best interests of the Company, or in or not
opposed to the best interests of another enterprise for which he is serving in a
Corporate Capacity, and, with respect to any criminal Proceeding, if he also had
no reasonable cause to believe his conduct was unlawful.
 

 
 

--------------------------------------------------------------------------------

 



 
Section 5. Proceedings by or in the Right of the Company.  The Indemnitee shall
be entitled to the rights of indemnification provided in this Section 5 if, by
reason of his Corporate Capacity, he is, or is threatened to be made, a party to
or participant in any threatened, pending or completed Proceeding brought by or
in the right of the Company to procure a judgment in its favor.  Pursuant to
this Section 5, the Company shall indemnify the Indemnitee against Expenses
actually and reasonably incurred by him or on his behalf in connection with such
Proceeding if he acted in good faith and in a manner he reasonably believed to
be in, or not opposed to the best interests of the Company, or in or not opposed
to the best interests of another enterprise for which he is serving in a
Corporate Capacity.  Notwithstanding the foregoing, no indemnification against
such Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which the Indemnitee shall have been adjudged to be liable to
the Company or if applicable law prohibits such indemnification; provided,
however, that if applicable law so permits, indemnification against Expenses
shall nevertheless be made by the Company in such event if and to the extent
that the court in which such Proceeding shall have been brought or is pending,
shall so determine.
 
Section 6.  
Indemnification for Expenses of a Party Who is Wholly or Partly Successful.

 
(a)           Notwithstanding any provision herein to the contrary, and in
addition to the Indemnitee’s rights under Section 3, 4 and 5 hereof, to the
extent that the Indemnitee is, by reason of his Corporate Capacity, a party to
and is successful, on the merits or otherwise, in any Proceeding, the Company
shall indemnify the Indemnitee against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.  If the Indemnitee is
not wholly successful in defense of any Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify the Indemnitee against
all Expenses actually and reasonably incurred by him or on his behalf in
connection with each such claim, issue or matter as to which the Indemnitee is
successful, on the merits or otherwise.  For purposes of this Section 6(a), the
term “successful, on the merits or otherwise,” shall include, but shall not be
limited to, (i) the termination of any claim, issue or matter in a Proceeding by
withdrawal or dismissal, with or without prejudice, (ii) termination of any
claim, issue or matter in a Proceeding by any other means without any express
finding of liability or guilt against the Indemnitee, with or without prejudice,
(iii) the expiration of 120 days after the making of a claim or threat of a
Proceeding without the institution of the same and without any promise or
payment made to induce a settlement or (iv) the settlement of any claim, issue
or matter in a Proceeding pursuant to which the Indemnitee pays less than
$200,000.  The provisions of this Section 6(a) are subject to Section 6(b)
below.
 
(b)           In no event shall the Indemnitee be entitled to indemnification
under Section 6(a) above with respect to a claim, issue or matter to the extent
applicable law prohibits such indemnification.
 

 
 

--------------------------------------------------------------------------------

 



 
Section 7. Indemnification for Expenses as a Witness.  Notwithstanding any
provisions herein to the contrary, to the extent that the Indemnitee is, by
reason of his Corporate Capacity, a witness in any Proceeding, the Company shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by or on behalf of the Indemnitee in connection therewith.
 
Section 8. Procedure for Determination of Entitlement to Indemnification.
 
(a) To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Company a written request therefor, along with such documentation and
information as is reasonably available to the Indemnitee and reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification.  The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that the
Indemnitee has requested indemnification.
 
(b) Upon written request by the Indemnitee for indemnification pursuant to the
first sentence of Section 8(a) hereof, a determination, if required by
applicable law, with respect to the Indemnitee’s entitlement thereto shall be
made in the specific case: (i) by the Board by a majority vote of a quorum
consisting of Disinterested Directors (as hereinafter defined); or (ii) if a
quorum of the Board consisting of Disinterested Directors is not obtainable or,
even if obtainable, such quorum of Disinterested Directors so directs, by
Independent Counsel (as hereinafter defined), as selected pursuant to Section
8(d), in a written opinion to the Board (which opinion may be a “more likely
than not” opinion), a copy of which shall be delivered to the Indemnitee.  If it
is so determined that the Indemnitee is entitled to indemnification, the Company
shall make payment to the Indemnitee within 10 days after such
determination.  The Indemnitee shall cooperate with the Person or Persons making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such Person or Persons upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to the
Indemnitee and reasonably necessary to such determination.  Subject to the
provisions of Section 10 hereof, any costs or expenses (including reasonable
attorneys’ fees and disbursements) incurred by the Indemnitee in so cooperating
with the Person or Persons making such determination shall be borne by the
Company, and the Company hereby agrees to indemnify and hold the Indemnitee
harmless therefrom.
 
(c) Notwithstanding the foregoing, if a Change of Control has occurred, the
Indemnitee may require a determination with respect to the Indemnitee’s
entitlement to indemnification to be made by Independent Counsel, as selected
pursuant to Section 8(d), in a written opinion to the Board (which opinion may
be a “more likely than not” opinion), a copy of which shall be delivered to the
Indemnitee.
 

 
 

--------------------------------------------------------------------------------

 



 
(d) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) or (c) hereof, the
Independent Counsel shall be selected as provided in this Section 8(d).  If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board (including a vote of a majority of the Disinterested
Directors if obtainable), and the Company shall give written notice to the
Indemnitee advising him of the identity of the Independent Counsel so
selected.  If a Change of Control shall have occurred, the Independent Counsel
shall be selected by the Indemnitee (unless the Indemnitee shall request that
such selection be made by the Board, in which event the preceding sentence shall
apply), and approved by the Company (which approval shall not be unreasonably
withheld).  If (i) an Independent Counsel is to make the determination of
entitlement pursuant to Section 8(b) or (c) hereof, and (ii) within 20 days
after submission by the Indemnitee of a written request for indemnification
pursuant to Section 8(a) hereof, no Independent Counsel shall have been
selected, either the Company or the Indemnitee may petition the appropriate
court of the State (as hereafter defined) or other court of competent
jurisdiction for the appointment as Independent Counsel of a Person selected by
such court or by such other Person as such court shall designate.  The Company
shall pay any and all reasonable fees and expenses of Independent Counsel
incurred by such Independent Counsel in connection with acting pursuant to
Section 8(b) or (c) hereof, and the Company shall pay all reasonable fees and
expenses incident to the procedures of this Section 8(d), regardless of the
manner in which such Independent Counsel was selected or appointed.  Upon the
due commencement of any judicial proceeding or arbitration pursuant to Section
10(a)(iv) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).
 
Section 9.  
Presumptions and Effect of Certain Proceedings; Construction of Certain Phrases.

 
(a) In making a determination with respect to whether the Indemnitee is entitled
to indemnification hereunder, the Reviewing Party making such determination
shall presume that the Indemnitee is entitled to indemnification under this
Agreement if the Indemnitee has submitted a request for indemnification in
accordance with Section 8(a) of this Agreement, and anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence.
 
(b) Subject to the terms of Section 16 below, the termination of any Proceeding
or of any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of the Indemnitee to indemnification or create a presumption
that the Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the
Company, or in the best interests of another enterprise for which he is or was
serving in a Corporate Capacity, with respect to any criminal Proceeding, that
the Indemnitee had reasonable cause to believe that his conduct was unlawful.
 

 
 

--------------------------------------------------------------------------------

 



 
(c) For purposes of any determination of the Indemnitee’s entitlement to
indemnification or to a waiver of conflict under this Agreement, the Indemnitee
shall be deemed to have acted in good faith and in a manner he reasonably
believe to be in or not opposed to the best interests of the Company, or in the
best interests of another enterprise for which he is or was serving in a
Corporate Capacity, or, with respect to a criminal Proceeding, to have also had
no reasonable cause to believe his conduct was unlawful, if the Indemnitee’s
action is based on the records or books of account of the Company or another
enterprise, including financial statements, or on information supplied to the
Indemnitee by the officers of the Company or another enterprise in the course of
their duties, or on the advice of legal or financial counsel for the Company or
the Board (or any committee thereof) or for another enterprise for which the
Indemnitee is or was serving in a Corporate Capacity or its board of directors
(or any committee thereof), or on information or records given or reports made
by an independent certified public accountant or by an appraiser or other expert
selected by the Company or the Board (or any committee thereof) or by another
enterprise or its board of directors (or any committee thereof), or if the
Indemnitee acts in compliance with any obligations which may apply to him as a
trustee if such appointment is in a Corporate Capacity.  The provisions of this
Section 9(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed or found to have met
the applicable standard of conduct set forth in this Agreement.  In addition,
the knowledge and/or actions, or failure to act, of any other director, trustee,
partner, managing member, fiduciary, officer, agent or employee of the Company
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.  Whether or not the foregoing provisions
of this Section 9(c) are satisfied, it shall in any event be presumed that the
Indemnitee has acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Company, or in the best interests
of another enterprise for which he is serving in a Corporate Capacity, and, with
respect to a criminal Proceeding, that he also had no reasonable cause to
believe his conduct was unlawful.  Anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion, by clear and
convincing evidence.
 
(d) If an Indemnitee has acted in good faith and in a manner he reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan and has not materially breached his duties to the Company
beyond the extent to which his conflicting interest or duty in relation to the
employee benefit plan meant that he was legally obligated him to do so, he shall
be deemed to have acted in a manner “not opposed to the best interests of the
Company” as used in this Agreement.
 
(e) For purposes of this Agreement, references to “fines” shall include any
excise taxes assessed on the Indemnitee with respect to an employee benefit
plan.
 

 
 

--------------------------------------------------------------------------------

 



 
Section 10. Remedies of the Indemnitee.
 
(a) In the event that (i) a determination is made pursuant to Section 8 of this
Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 3
of this Agreement, (iii) the determination of entitlement to indemnification is
to be made by the Board pursuant to Section 8(b) of this Agreement and such
determination shall not have been made and delivered to the Indemnitee in
writing within twenty (20) days after receipt by the Company of the request for
indemnification, (iv) the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 8(b) or (c) of this Agreement
and such determination shall not have been made in a written opinion to the
Board and a copy delivered to the Indemnitee within forty-five (45) days after
receipt by the Company of the request for indemnification, (v) payment of
indemnification is not made pursuant to Section 6 of this Agreement within 10
days after receipt by the Company of a written request therefor or (vi) payment
of indemnification is not made within 10 days after a determination has been
made that the Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 8 or 9 of this Agreement, the
Indemnitee shall be entitled to an adjudication in an appropriate court of the
State of his entitlement to such indemnification or advancement of
Expenses.  Alternatively, the Indemnitee, at his sole option, may seek an award
in arbitration to be conducted by a single arbitrator pursuant to the rules of
the American Arbitration Association.  The Indemnitee shall commence such
Proceeding seeking an adjudication or an award in arbitration within 180 days
following the date on which the Indemnitee first has the right to commence such
Proceeding pursuant to this Section 10(a); provided, however, that the foregoing
clause shall not apply in respect of a Proceeding brought by the Indemnitee to
enforce his rights under Section 5 of this Agreement.
 
(b) In the event that a determination is made pursuant to Section 8 of this
Agreement that the Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 10 shall be
conducted in all respects as a de novo trial or a de novo arbitration (as
applicable) on the merits, and the Indemnitee shall not be prejudiced by reason
of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 10, the Company shall have the burden of
proving that the Indemnitee is not entitled to indemnification, and the Company
shall be precluded from referring to or offering into evidence a determination
made pursuant to Section 8 of this Agreement that is adverse to the Indemnitee’s
right to indemnification.  If the Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 10, the Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 7 until a final
determination is made with respect to the Indemnitee’s entitlement to
indemnification (as to which rights of appeal have been exhausted or lapsed).
 
(c) If a determination is made or deemed to have been made pursuant to Section 8
or 9 of this Agreement that the Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 10, absent (i) a misstatement by
the Indemnitee of a material fact, or an omission by the Indemnitee of a
material fact necessary to make the Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.
 

 
 

--------------------------------------------------------------------------------

 



 
(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all of the provisions of this Agreement.
 
(e) In the event that the Indemnitee, pursuant to this Section 10, seeks a
judicial adjudication or an award in arbitration to enforce his rights under, or
to recover damages for breach of, this Agreement, the Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration, unless the court or arbitrator determines
that each of the Indemnitee’s claims in such Proceeding were made in bad faith
or were frivolous.  In the event that a Proceeding is commenced by or in the
right of the Company against the Indemnitee to enforce or interpret any of the
terms of this Agreement, the Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against, any and all Expenses
actually and reasonably incurred by him in such Proceeding (including with
respect to any counter-claims or cross-claims made by the Indemnitee against the
Company in such Proceeding), unless the court or arbitrator determines that each
of the Indemnitee’s material defenses in such Proceeding were made in bad faith
or were frivolous.
 
(f) Any judicial adjudication or arbitration determined under this Section 10
shall be final and binding on the parties.
 
Section 11. Defense of Certain Proceedings.  In the event the Company shall be
obligated under this Agreement to pay the Expenses of any Proceeding against the
Indemnitee in which the Company is a co-defendant with the Indemnitee, the
Company shall be entitled to assume the defense of such Proceeding, with counsel
approved by the Indemnitee, which approval shall not be unreasonably withheld,
upon the delivery to the Indemnitee of written notice of its election to do
so.  After delivery of such notice, approval of such counsel by the Indemnitee
and the retention of such counsel by the Company, the Indemnitee shall
nevertheless be entitled to employ or continue to employ his own counsel in such
Proceeding.  Employment of such counsel by the Indemnitee shall be at the cost
and expense of the Company unless and until the Company shall have demonstrated
to the reasonable satisfaction of the Indemnitee and the Indemnitee’s counsel
that there is complete identity of issues and defenses and no conflict of
interest between the Company and the Indemnitee in such Proceeding, after which
time further employment of such counsel by the Indemnitee shall be at the cost
and expense of the Indemnitee.  In all events, if the Company shall not, in
fact, have timely employed counsel to assume the defense of such Proceeding,
then the fees and Expenses of the Indemnitee’s counsel shall be at the cost and
expense of the Company.
 
Section 12. Exception to Right of Indemnification or Advancement of
Expenses.  Notwithstanding any other provision of this Agreement, the Indemnitee
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding, or any claim therein, brought or made
by the Indemnitee against:
 

 
 

--------------------------------------------------------------------------------

 



 
(a) the Company, except for (i) any claim or Proceeding in respect of this
Agreement and/or the Indemnitee’s rights hereunder, (ii) any claim or Proceeding
to establish or enforce a right to indemnification under any statute or law and
(iii) any counter-claim or cross-claim brought or made by him against the
Company in any Proceeding brought by or in the right of the Company against him;
or
 
(b) any other Person, except for Proceedings or claims approved by the Board.
 
Section 13. Contribution.
 
(a) If, with respect to any Proceeding, the indemnification provided for in this
Agreement is held by a court of competent jurisdiction to be unavailable to the
Indemnitee for any reason other than that the Indemnitee did not act in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to a criminal Proceeding, that the
Indemnitee had reasonable cause to believe his conduct was unlawful, the Company
shall contribute to the amount of Expenses, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by the Indemnitee or
on his behalf in connection with such Proceeding or any claim, issue or matter
therein in such proportion as is appropriate to reflect the relative benefits
received by the Indemnitee and the relative fault of the Indemnitee versus the
other defendants or participants in connection with the action or inaction which
resulted in such Expenses, judgments, penalties, fines and amounts paid in
settlement, as well as any other relevant equitable considerations.
 
(b) The Company and the Indemnitee agree that it would not be just and equitable
if contribution pursuant to this Section 13 were determined by pro rata or per
capita allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in Section 13(a) above.
 
(c) No Person found guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act of 1933) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.
 
Section 14. Officer and Director Liability Insurance.
 
(a) The Company shall use all commercially reasonable efforts to obtain and
maintain in effect during the entire period for which the Company is obligated
to indemnify the Indemnitee under this Agreement, one or more policies of
insurance with reputable insurance companies to provide the directors and
officers of the Company with coverage for losses from wrongful acts and
omissions and to ensure the Company’s performance of its indemnification
obligations under this Agreement.  In all such insurance policies, the
Indemnitee shall be named as an insured in such a manner as to provide the
Indemnitee with the same rights and benefits as are accorded to the most
favorably insured of the Company’s directors and officers.  Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that the Indemnitee is covered
by such insurance maintained by a subsidiary or parent of the Company.
 

 
 

--------------------------------------------------------------------------------

 



 
(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors or officers of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise which the Indemnitee serves at the
request of the Company, the Indemnitee shall be named as an insured under and
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for the most favorably
insured director or officer under such policy or policies.
 
(c) In the event that the Company is a named insured under any policy or
policies of insurance referenced in either Section 14(a) or (b) above, the
Company hereby covenants and agrees that it will not settle any claims or
Proceedings that may be covered by such policy or policies of insurance and in
which the Indemnitee has or may incur Expenses, judgments, penalties, fines or
amounts paid in settlement without the prior written consent of the Indemnitee.
 
Section 15. Security.  Upon reasonable request by the Indemnitee, the Company
shall provide security to the Indemnitee for the Company’s obligations hereunder
through an irrevocable bank letter of credit, funded trust or other similar
collateral.  Any such security, once provided to the Indemnitee, may not be
revoked or released without the prior written consent of the Indemnitee, which
consent may be granted or withheld at the Indemnitee’s sole and absolute
discretion.
 
Section 16. Settlement of Claims.  The Company shall not be liable to indemnify
the Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent, which consent shall
not be unreasonably withheld.
 
Section 17. Waiver of Conflict.  The Company hereby agrees to, and hereby does,
waive any potential or actual conflict of interest or duty, and any claims based
thereon, that may arise as a result of the Indemnitee’s service in a Corporate
Capacity so long as: the Indemnitee shall have acted in good faith, as provided
for in Section 9(c).
 
Section 18. Duration of Agreement.  This Agreement shall be unaffected by the
termination of the Corporate Capacity of the Indemnitee and shall continue for
so long as the Indemnitee may have any liability or potential liability by
virtue of his Corporate Capacity, including, without limitation, the final
termination of all pending Proceedings in respect of which the Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any Proceeding commenced by the Indemnitee pursuant to Section 10 of this
Agreement relating thereto, whether or not he is acting or serving in such
capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.
 

 
 

--------------------------------------------------------------------------------

 



 
Section 19. Remedies of the Company.  The Company hereby covenants and agrees to
submit any and all disputes relating to this Agreement that the parties are
unable to resolve between themselves to binding arbitration pursuant to the
rules of the American Arbitration Association and waives all rights to judicial
adjudication of any matter or dispute relating to this Agreement except where
judicial adjudication is requested or required by the Indemnitee.
 
Section 20. Covenant Not to Sue, Limitation of Actions and Release of
Claims.  No legal action shall be brought and no cause of action shall be
asserted by or on behalf of the Company (or any of its subsidiaries) against the
Indemnitee, his spouse, heirs, executors, personal representatives or
administrators after the expiration of two (2) years from the date on which the
Corporate Capacity of the Indemnitee is terminated (for any reason), and any
claim or cause of action of the Company (or any of its subsidiaries) shall be
extinguished and deemed released unless asserted by filing of a legal action
within such two-year period; provided, however, that the foregoing shall not
apply to any action or cause of action brought or asserted by the Company
pursuant to or in respect of this Agreement and shall not constitute a waiver or
release of any of the Company’s rights under this Agreement.
 
Section 21. Limitation of Liability.  Notwithstanding any other provision of
this Agreement, neither party shall have any liability to the other for, and
neither party shall be entitled to recover from the other, any consequential,
special, punitive, multiple or exemplary damages as a result of a breach of this
Agreement.
 
Section 22. Subrogation.  In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.
 
Section 23. No Multiple Recovery.  The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that the Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.
 
Section 24. Definitions.  For purposes of this Agreement:
 
(a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such
Person.  For purposes hereof, “control” (including, with correlative meaning,
the terms “controlling”, “controlled by” and “under common control with”) means
the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of such Person, by contract or otherwise.
 

 
 

--------------------------------------------------------------------------------

 



 
(b) “Change of Control” shall mean a change in control of the Company occurring
after the date of this Agreement of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement.  Without limiting the foregoing, such a Change in Control shall be
deemed to have occurred if, after the date of this Agreement, (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors without the
prior approval of at least two-thirds of the members of the Board in office
immediately prior to such person attaining such percentage interest; (ii) the
Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board (including for this purpose any new director whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board; or (iv) approval by the shareholders of the Company of a
liquidation or dissolution of the Company.
 
(c) “Company” means Cameron International Corporation, a Delaware corporation.
 
(d) “Corporate Capacity” describes the status of an individual who is or was an
officer or director of the Company, or is or was serving at the request of the
Company as an officer, director, trustee, employee or agent of another entity
affiliated with or otherwise in existence for the benefit of the Company, its
affiliates and/or its or their employees, including but not limited to a
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise. “Serving at the request of the
Company” shall include, but shall not be limited to, any service as a director,
officer, employee or agent of the Company or an Affiliate which imposes duties
on, or involves services by, the Indemnitee with respect to an Affiliate, or an
employee benefit plan, its participants or its beneficiaries, and/or any
appointment at the Company's request as a director, officer, employee, or agent
of an Affiliate or trustee of such a plan.
 
(e)  “Disinterested Director” means a director of the Company who is not and was
not a party to, or otherwise involved in, the Proceeding for which
indemnification is sought by the Indemnitee.
 
(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(g) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding.
 

 
 

--------------------------------------------------------------------------------

 



 
(h) “Independent Counsel” means a law firm or a member of a law firm that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any Person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement.
 
(i) “Person” means a natural person, firm, partnership, joint venture,
association, corporation, company, limited liability company, trust, business
trust, estate or other entity.
 
(j) “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.
 
(k) “State” means the State of Texas.
 
Section 25. Non-Exclusivity.  The Indemnitee’s rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Certificate, the Bylaws, any agreement, a
vote of stockholders, a resolution of directors, constitutional documents of any
employee benefit plan or otherwise.
 
Section 26. Remedies Not Exclusive.  No right or remedy herein conferred upon
the Indemnitee is intended to be exclusive of any other right or remedy, and
every other right or remedy shall be cumulative of and in addition to the rights
and remedies given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy of the Indemnitee
hereunder or otherwise shall not be deemed an election of remedies on the part
of the Indemnitee and shall not prevent the concurrent assertion or employment
of any other right or remedy by the Indemnitee.
 
Section 27. Changes in Law.  In the event that a change in applicable law after
the date of this Agreement, whether by statute, rule or judicial decision,
expands or otherwise increases the right or ability of a Delaware corporation to
indemnify a member of its board of directors or an officer, the Indemnitee
shall, by this Agreement, enjoy the greater benefits so afforded by such
change.  In the event that a change in applicable law after the date of this
Agreement, whether by statute, rule or judicial decision, narrows or otherwise
reduces the right or ability of a Delaware corporation to indemnify a member of
its board of directors or an officer, such change shall have no effect on this
Agreement or any of the Indemnitee’s rights hereunder, except and only to the
extent required by law.
 
Section 28. Interpretation of Agreement.  The Company and the Indemnitee
acknowledge and agree that it is their intention that this Agreement be
interpreted and enforced so as to provide indemnification to the Indemnitee to
the fullest extent now or hereafter permitted by law.
 

 
 

--------------------------------------------------------------------------------

 



 
Section 29. Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; (b) such
provision or provisions will be deemed reformed to the extent necessary to
conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision or
provisions held invalid, illegal or unenforceable.
 
Section 30. Governing Law; Jurisdiction and Venue; Specific Performance.
 
(a) The parties agree that this Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
 
(b) ANY “ACTION OR PROCEEDING” (AS SUCH TERM IS DEFINED BELOW) ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE FILED IN AND LITIGATED OR ARBITRATED SOLELY
BEFORE THE COURTS LOCATED IN OR ARBITRATORS SITTING IN HARRIS COUNTY IN THE
STATE OF TEXAS, AND EACH PARTY TO THIS AGREEMENT:  (i) GENERALLY AND
UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
ARBITRATORS AND VENUE THEREIN, AND WAIVES TO THE FULLEST EXTENT PROVIDED BY LAW
ANY DEFENSE OR OBJECTION TO SUCH JURISDICTION AND VENUE BASED UPON THE DOCTRINE
OF “FORUM NON CONVENIENS;” AND (ii) GENERALLY AND UNCONDITIONALLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY DELIVERY OF CERTIFIED OR
REGISTERED MAILING OF THE SUMMONS AND COMPLAINT IN ACCORDANCE WITH THE NOTICE
PROVISIONS OF THIS AGREEMENT.  FOR PURPOSES OF THIS SECTION, THE TERM “ACTION OR
PROCEEDING” IS DEFINED AS ANY AND ALL CLAIMS, SUITS, ACTIONS, HEARINGS,
ARBITRATIONS OR OTHER SIMILAR PROCEEDINGS, INCLUDING APPEALS AND PETITIONS
THEREFROM, WHETHER FORMAL OR INFORMAL, GOVERNMENTAL OR NON-GOVERNMENTAL, OR
CIVIL OR CRIMINAL.  THE FOREGOING CONSENT TO JURISDICTION SHALL NOT CONSTITUTE
GENERAL CONSENT TO SERVICE OF PROCESS IN THE STATE FOR ANY PURPOSE EXCEPT AS
PROVIDED ABOVE, AND SHALL NOT BE DEEMED TO CONFER RIGHTS ON ANY PERSON OTHER
THAN THE PARTIES TO THIS AGREEMENT.
 

 
 

--------------------------------------------------------------------------------

 



 
(c) The Company acknowledges that the Indemnitee may, as a result of the
Company’s breach of its covenants and obligations under this Agreement, sustain
immediate and long-term substantial and irreparable injury and damage which
cannot be reasonably or adequately compensated by damages at law.  Consequently,
the Company agrees that the Indemnitee shall be entitled, in the event of the
Company’s breach or threatened breach of its covenants and obligations
hereunder, to obtain equitable relief from a court of competent jurisdiction,
including enforcement of each provision of this Agreement by specific
performance and/or temporary, preliminary and/or permanent injunctions enforcing
any of the Indemnitee’s rights, requiring performance by the Company, or
enjoining any breach by the Company, all without proof of any actual damages
that have been or may be caused to the Indemnitee by such breach or threatened
breach and without the posting of bond or other security in connection
therewith.  The Company waives the claim or defense therein that the Indemnitee
has an adequate remedy at law, and the Company shall not allege or otherwise
assert the legal position that any such remedy at law exists.  The Company
agrees and acknowledges that:  (i) the terms of this Section 30(c) are fair,
reasonable and necessary to protect the legitimate interests of the Indemnitee;
(ii) this waiver is a material inducement to the Indemnitee to enter into the
transactions contemplated hereby; and (iii) the Indemnitee relied upon this
waiver in entering into this Agreement and will continue to rely on this waiver
in its future dealings with the Company.  The Company represents and warrants
that it has reviewed this provision with its legal counsel, and that it has
knowingly and voluntarily waived its rights referenced in this Section 30
following consultation with such legal counsel.
 
Section 31. Nondisclosure of Payments.  Except as expressly required by Federal
securities laws, the Company shall not disclose any payments under this
Agreement without the prior written consent of the Indemnitee.  Any payments to
the Indemnitee that must be disclosed shall, unless otherwise required by law,
be described only in the Company proxy or information statements relating to
special and/or annual meetings of the Company’s shareholders, and the Company
shall afford the Indemnitee a reasonable opportunity to review all such
disclosures and, if requested by the Indemnitee, to explain in such statement
any mitigating circumstances regarding the events reported.
 
Section 32. Notice by the Indemnitee.  The Indemnitee agrees to promptly notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.
 
Section 33. Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand and received for by the party to whom said notice or other
communication shall have been directed, or (b) mailed by U.S. certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:  (i) If to the Company: Cameron International
Corporation, 1333 West Loop South, Suite 1700, Houston, Texas 77027,
Attention:  Chief Executive Officer; and (ii) if to any other party hereto,
including the Indemnitee, to the address of such party set forth on the
signature page hereof; or to such other address as may have been furnished by
any party to the other(s).
 

 
 

--------------------------------------------------------------------------------

 



 
Section 34. Modification and Waiver.  No supplement, modification or amendment
of this Agreement or any provision hereof shall limit or restrict in any way any
right of the Indemnitee under this Agreement with respect to any action taken or
omitted by the Indemnitee in his Corporate Capacity prior to such supplement,
modification or amendment.  No supplement, modification or amendment of this
Agreement or any provision hereof shall be binding unless executed in writing by
both of the Company and the Indemnitee.  No waiver of any provision of this
Agreement shall be deemed or shall constitute a wavier of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.
 
Section 35. Headings.  The headings of the Sections or paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
Section 36. Gender.  Use of the masculine pronoun in this Agreement shall be
deemed to include usage of the feminine pronoun where appropriate.
 
Section 37. Identical Counterparts.  This Agreement may be executed in one or
more counterparts (whether by original, photocopy or facsimile signature), each
of which shall for all purposes be deemed to be an original, but all of which
together shall constitute one and the same Agreement.  Only one such counterpart
executed by the party against whom enforcement is sought must be produced to
evidence the existence of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
 
             INDEMNITEE                                                                                                              CAMERON
INTERNATIONAL  CORPORATION


 
 
Name:
Name:     Sheldon R. Erikson
Title:
Title:       Chairman and Chief Executive Officer
Address: 1333 West Loop South,
                 Suite 1700
                 Houston, Texas 77027
 
Address:  1333 West Loop South,
                   Suite 1700
                   Houston, Texas 77027


